DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2021 has been entered.
 
Amendment Entry
Applicant's amendment or response filed 03/25/2021is acknowledged and has been entered.  Claim 1 has been amended.  Claims 15 and 28-50 have been cancelled.  Claims 51-52 are withdrawn. Accordingly, claims 1-14, 16-27, and 51-52 are pending and claims 1-14 and 16-27 are under examination.
Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/US15/39971, filed 07/10/2015, which claims the benefit of 62024924, filed 07/15/2014.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8-9, 11, 12, 14, 16-21, and 26-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Claussen et al. (US20100285514) in view of Kurusu et al. (WO2008066123A1).

Claussen does not teach a paste.
However, Kurusu at abstract teaches a similar biosensor which contains paste and has a simplified construction and improves the detection sensitivity of the substance.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used a paste, as taught by Kurusu, in the sensor of Claussen.
One of ordinary skill in the art would have been motivated to have used a paste, as taught by Kurusu, in the sensor of Claussen, because it is a similar biosensor which has a simplified construction and improves the detection sensitivity of the substance.
One of ordinary skill in the art would have a reasonable expectation of success, because Kurusu teaches a similar sensor.
With respect to claim 2, Claussen at abstract teaches carbon nanotubes.
With respect to claim 3, Claussen at abstract teaches SWCNT, which are single layer graphene.

	With respect to claim 8, Claussen at [0077] teaches that the detector (enzyme) is covalently linked to the CNT via the nanocubes.
With respect to claim 9, Claussen at [0128] teaches that the detector is air dried (non-covalently bound) to the CNT.
With respect to claim 11, Claussen at [0055] teaches glutamate oxidase, which is a biological species.
With respect to claim 12, Claussen at [0055] teaches glutamate oxidase, which is an enzyme and contains an active site (functional group) capable of binding an analyte of interest in solution.
With respect to claim 14, Claussen at [0055] teaches glutamate oxidase, which is an enzyme and contains an active site (functional group) capable of binding an analyte of interest in solution. The binding to the enzyme naturally includes electrostatic interactions between the amino acids and the substrate.
With respect to claim 16, Claussen at Fig. 1 teaches that the enzyme is immobilized on the PD (metal) cube. Thus, the analyte binds to the enzyme, which is immobilized on the cube and therefore binds to the cube.
With respect to claim 17 and 19, Claussen at claim 4 teaches palladium. Claussen at [0083] teaches salt can be used.
With respect to claim 18, Claussen at claim 30 teaches copper. Claussen at [0083] teaches salt can be used.
With respect to claim 20, Claussen at [0085] teaches Pdcl2.

With respect to claims 26-27, Kurusu at [0043] teaches mineral oil.
Claims 4, 6, and 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Claussen et al. (US20100285514) in view of Kurusu et al. (WO2008066123A1), as applied to claim 1, and further in view of He (CN102645476) (of record).
With respect to claims 4, 6, and 7, Claussen and Kurusu do not teach the claim cations and anions.	
However, He, throughout the reference and at 1-3 and claims 2-3 teaches a similar device, where the ionic fluid contains imidazolium cations, alkyl phosphate, and the compounds of claim 7.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used the claimed compounds, as taught by He, in the sensor of Claussen, as modified by Kurusu.
One of ordinary skill in the art would have been motivated o have used the claimed compounds, as taught by He, in the sensor of Claussen, as modified by Kurusu, because it they are ionic substances and can be substituted for one another. 
One of ordinary skill in the art would have a reasonable expectation of success, because He teaches a similar sensor.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claussen et al. (US20100285514) in view of Kurusu et al. (WO2008066123A1), as applied to claim 1, and further in view of Penicaud et al., (WO 2011154894A1).
With respect to claim 10, Claussen and Kurusu do not teach functionalizing the inside of the tube.

It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have functionalized the inside, as taught by Penicaud, in the sensor of Claussen and Kurusu.
One of ordinary skill in the art would have been to have functionalized the inside, as taught by Penicaud, in the sensor of Claussen and Kurusu, because it is routinely done and has a higher surface area.
One of ordinary skill in the art would have a reasonable expectation of success, because the sensors appear to be very similar and it is routine to functionalize the inside of the nanoparticle.
Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claussen et al. (US20100285514) in view of Kurusu et al. (WO2008066123A1), as applied to claim 1, and further  in view of Chusen (CN103175874A).
With respect to claim 22-25, Claussen and Kurusu does not teach these ratios. 
However, Chusen at [0021] teaches ratios and percentages in that range. Moreover, the percentages and ratios can be optimized.  In general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.    "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   See also MPEP §2144.05.
prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used the ratios, as taught by Chusen, in the sensor of Claussen, as modified by Kurusu.
One of ordinary skill in the art would have been motivated to have used the ratios, as taught by Chusen, in the sensor of Claussen, as modified by Kurusu, because it is routine to optimize concentrations in mixtures in order to achieve the desired result.
One of ordinary skill in the art would have a reasonable expectation of success, because it is routine to optimize concentrations.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claussen et al. (US20100285514) in view of Kurusu et al. (WO2008066123A1), as applied to claim 12, and further  in view of Swager et al. (US2011/0081724A1).
It is unclear what functional group the enzyme acts on in Claussen. 
However, Swager at abstract teaches a similar sensor using a different detector.  Swager at [0060], [0095] and [0103] teaches that the functional group that interacts with the analyte is an aldehyde.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have functionalized the inside, as taught by Penicaud, in the sensor of Claussen and Kurusu.
One of ordinary skill in the art would have been to have functionalized the inside, as taught by Penicaud, in the sensor of Claussen and Kurusu, because it is routinely done and has a higher surface area.



Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant does not make arguments specifically related to the dependent claim and the arguments re: the references are not relevant as applied to the current rejection.
No claims are allowed.
 

	




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA S GROSSMAN/            Primary Examiner, Art Unit 1641